Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-5,15,19-20 in the reply filed on 7/8/22 is acknowledged. 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,15-17 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kuo (US 20190025551). 

    PNG
    media_image1.png
    714
    638
    media_image1.png
    Greyscale

Regarding claim 1, Kuo teaches (Fig. 5, Table 5, +-+-++-) An electronic imaging apparatus ([65], “3D (three-dimensional) image capturing”), comprising: 
a first image-picking apparatus (Fig. 5), comprising a first lens system and a first electronic photosensitive element located on an image plane of the first lens system; and
a second image-picking apparatus (Fig. 5, it is expected a 3D image capturing apparatus having two identical image-picking apparatus), comprising a second lens system and a second electronic photosensitive element located on an image plane of the second lens system, and the second image-picking apparatus and the first image-picking apparatus are located on a same side of the electronic imaging apparatus,
wherein the first lens system sequentially comprises, along an optical axis of the first lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein the first lens of the first lens system has a positive refractive power and the second lens of the first lens system has a negative refractive power;
wherein the second lens system sequentially comprises, along an optical axis of the second lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the second lens system is concave and an image-side surface of the first lens of the second lens system is convex, the third lens of the second lens system has a positive refractive power, the fourth lens of the second lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVT of the first lens system satisfies: 35°<Semi-FOVT<55° (45.7); and
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55° (45.7).

Regarding claim 5, Kuo further teaches The electronic imaging apparatus according to claim 1, wherein, 
the distance TTLT on the optical axis of the first lens system from an object-side surface of the first lens of the first lens system to the image plane of the first lens system, a center thickness CT1T of the first lens of the first lens system on the optical axis of the first lens system, and a center thickness CT2T of the second lens of the first lens system on the optical axis of the first lens system satisfy: 0.4<(CT1T+CT2T)/TTLT×5<1.0; and
the distance TTLW on the optical axis of the second lens system from an object-side surface of the first lens of the first lens system to the image plane of the second lens system, a center thickness CT1W of the first lens of the second lens system on the optical axis of the second lens system, and a center thickness CT2W of the second lens of the second lens system on the optical axis of the second lens system satisfy: 0.4<(CT1W+CT2W)/TTLW×5<1.0 (both 0.618/5.283x5~0.6).

Regarding claim 15, Kuo further teaches The electronic imaging apparatus according to claim 1, wherein in the first lens system, there is an air spacing between any two adjacent lenses on an optical axis of the first lens system; and 
in the second lens system, there is an air spacing between any two adjacent lenses on the optical axis of the second lens system (Table 5).

Regarding claim 16, Kuo further teaches The electronic imaging apparatus according to claim 1, wherein at least five lenses in the first to the seventh lens of the first lens system are plastic lenses; and 
at least five lenses in the first to the seventh lens of the second lens system are plastic lenses (Table 5).

Regarding claim 17, Kuo further teaches The electronic imaging apparatus according to claim 1, wherein the first image-picking apparatus and the second image-picking apparatus are arranged longitudinally or laterally on one side of the electronic imaging apparatus (default setup for non-holographic 3D imaging apparatus).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2,4,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo.
   
Regarding claim 2, Kuo teaches all the limitations as stated in claim 1, but does not teach a total effective focal length fT of the first lens system satisfies: 4.7 mm<fT<5.7 mm; and a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm.
Absent any showing of criticality and/or unpredictability, having a total effective focal length fT of the first lens system satisfies: 4.7 mm<fT<5.7 mm; and a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired depth of focus by scaling up the apparatus.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kuo by having a total effective focal length fT of the first lens system satisfies: 4.7 mm<fT<5.7 mm; and a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm for the purposes of having desired depth of focus.

Regarding claim 4, Kuo teaches all the limitations as stated in claim 1, further teaches The electronic imaging apparatus according to claim 1, wherein, 
the total effective focal length fT of the first lens system and an effective focal length f7T of the seventh lens of the first lens system satisfy: −1.4<f7T/fT<−0.7; and
the total effective focal length fW of the second lens system and an effective focal length f7W of the seventh lens of the second lens system satisfy: −1.4<f7W/fW<−0.7 (both -4.8/3.41=-1.408).
	Kuo does not teach −1.4<f7T/fT and −1.4<f7W/fW.
Absent any showing of criticality and/or unpredictability, having −1.4<f7T/fT and −1.4<f7W/fW would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easier manufacturing (the value taught by the prior art differs by less than 1%, and manufacturing error at this level is unlikely impacting significantly the image quality) and/or the condition may also be satisfied at a different wavelength due to dispersion effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuo by having −1.4<f7T/fT and −1.4<f7W/fW for the purposes of easier manufacturing (the value taught by the prior art differs by less than 1%, and manufacturing error at this level is unlikely impacting significantly the image quality) and/or the condition may also be satisfied at a different wavelength due to dispersion effects.

Regarding claims 18 and 20, mutatis mutandis, the modified Kuo teaches all the limitations as stated in claims 2 and 4 rejections above. 

Claim(s) 3,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Nitta (US 20210088755).
  
Regarding claim 3, Kuo teaches all the limitations as stated in claim 1, but does not teach a distance TTLT on the optical axis of the first lens system from an object-side surface of the first lens of the first lens system to the image plane of the first lens system, and half of a diagonal length ImgHT of an effective pixel area on the image plane of the first lens system satisfy: TTLT/ImgHT<1.4; and
a distance TTLW on the optical axis of the second lens system from the object-side surface of the first lens of the second lens system to the image plane of the second lens system, and half of a diagonal length ImgHW of an effective pixel area on the image plane of the second lens system satisfy: TTLW/ImgHW<1.4.
	However, in an analogous optics field of endeavor, Nitta teaches TTL/ImgH<1.4 (Fig. 1, Table 1, 6.81/5.2=1.3, Fig. 1 also satisfies the conditions in claim 1 for each of the image picking apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of TTLT/ImgHT and TTLW/ImgHW being <1.4 as taught by Nitta in the teaching of Kuo for the purposes of broader field of view.

	Regarding claim 19, mutatis mutandis, Kuo in view of Nitta teaches all the limitations as stated in claims 2 and 3 rejections above.
 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang (US 20200073085) in view of Kuo (US 20190025551).

    PNG
    media_image2.png
    563
    806
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    768
    597
    media_image3.png
    Greyscale

Regarding claim 1, Huang (Fig. 24) An electronic imaging apparatus, comprising:
a first image-picking apparatus (e.g., Fig. 19, Table 19 as 10 in Fig. 24), comprising a first lens system and a first electronic photosensitive element located on an image plane of the first lens system; and
a second image-picking apparatus (e.g., 10a in Fig. 24), comprising a second lens system and a second electronic photosensitive element located on an image plane of the second lens system, and the second image-picking apparatus and the first image-picking apparatus are located on a same side of the electronic imaging apparatus,
wherein the first lens system sequentially comprises, along an optical axis of the first lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein the first lens of the first lens system has a positive refractive power and the second lens of the first lens system has a negative refractive power (Table 19);
half of a maximal field-of-view Semi-FOVT of the first lens system satisfies: 35°<Semi-FOVT<55° (Table 19, 37.1); and

Huang does not teach 
the second lens system sequentially comprises, along an optical axis of the second lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the second lens system is concave and an image-side surface of the first lens of the second lens system is convex, the third lens of the second lens system has a positive refractive power, the fourth lens of the second lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55°.

    PNG
    media_image4.png
    721
    637
    media_image4.png
    Greyscale

However, in an analogous optics field of endeavor, Yang teach (Fig. 5, Table 5) a lens system sequentially comprises, along an optical axis of the lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the lens system is concave and an image-side surface of the first lens of the lens system is convex, the third lens of the lens system has a positive refractive power, the fourth lens of the lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55° (45.7).

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
the second lens system sequentially comprises, along an optical axis of the second lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the second lens system is concave and an image-side surface of the first lens of the second lens system is convex, the third lens of the second lens system has a positive refractive power, the fourth lens of the second lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55°
in the teaching of Huang as taught by Kuo for the purposes of having larger field of view at wide angle distance.

Regarding claim 2, Huang in view of Kuo further teaches The electronic imaging apparatus according to claim 1, wherein,
a total effective focal length fT of the first lens system satisfies: 4.7 mm<fT<5.7 mm (5.17).

Huang in view of Kuo does not teach a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm.
Absent any showing of criticality and/or unpredictability, having 4.7 mm<fW<5.7 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired depth of focus in wide-angle position.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kuo by having 4.7 mm<fW<5.7 mm for the purposes of having desired depth of focus in wide-angle position.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234